691 N.W.2d 472 (2005)
In re Petition for Disciplinary Action Against James J. BOYD, a Minnesota Attorney, Registration No. 1039X.
No. A05-51.
Supreme Court of Minnesota.
January 24, 2005.

ORDER
The Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action alleging that respondent James J. Boyd committed professional misconduct warranting public discipline, namely, (1) commingling personal funds in his trust account in order to shelter his and his son's funds from the tax authorities, (2) failing to keep required trust account books and records resulting in trust account shortages, (3) using an estate bank account for his own personal and business purposes in order to shelter funds from the tax authorities after the estate was closed and he had been discharged as personal representative, and (4) representing a client in a probate matter while suspended from the practice of law in violation of Minn. R. Prof. Conduct 1.15(a), (b), (c) and (h), 5.5(a) and 8.4(c) and (d).
Respondent has a significant discipline history. Respondent has received three admonitions. Respondent was suspended for six months in 1988 for preparing and filing a false deed. Respondent was suspended again on July 16, 2003, for a period of six months with all but 30 days of the suspension stayed for failing to timely file state and federal income tax returns. Respondent is presently suspended by order dated October 7, 2004, for failing to take and pass the professional responsibility portion of the bar examination within one year of this court's July 16, 2003, suspension order.
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is disbarment and payment of $900 in costs and disbursements under Rule 24, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent James J. Boyd is disbarred from the practice of law effective immediately. Respondent shall pay $900 in costs and disbursements under Rule 24, RLPR.
BY THE COURT:
/s/ Paul H. Anderson
Associate Justice